 DANIEL CONSTRUCTION CO.Daniel Construction Company, a Division of DanielInternational and Local Union No. 4 and itsbranches International Union of Operating Engi-neers. Case 1-CA-11567April 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 23, 1976, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and a brief in answer to cross-exceptions. The General Counsel filed a brief andcross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Daniel Construc-tion Company, a Division of Daniel International,Greenville, South Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me on September 23, 1976, at Augusta,Maine. The complaint alleged, in general terms, that theRespondent unilaterally subcontracted bargaining unitwork in violation of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended (29 U.S.C. § 151, et seq.).At the close of the hearing the General Counsel amendedthe complaint to allege that under the same facts theRespondent also violated Section 8(a)(3).Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:229 NLRB No. 24FINDINGS OF FACT1. BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation engaged asthe general contractor in the building and constructionindustry with its principal offices in Greenville, SouthCarolina. It is the general contractor on a $200 millionproject in Maine where the events in this matter took place.In the course of its business, the Respondent performswork outside the State of South Carolina in excess of$50,000 annually. The Respondent admits to be, and I findis, an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 4 and its branches, InternationalOperating Engineers, is admitted by Respondent to be, andI find is, a labor organization within the meaning of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundOn the project involved here, the Respondent hadapproximately 53 primary subcontractors and an indeter-minate number of secondary and tertiary subcontractors. Itappears from the testimony that most of the employees forthe Respondent and the subcontractors are represented byone or more labor organizations and, indeed, the Respon-dent as well as the Union here are signatories to a "projectagreement."The Union has several branches, each of which isresponsible for employees performing particular types ofwork within the general jurisdiction of the operatingengineers including equipment operation and the like. Thebranch involved in this matter deals with the fieldengineers (surveyors).In the fall of 1974, not long after the project commenced,the Union began organizing the Respondent's fieldengineers, which at that time numbered approximately II1.While the union business agents knew that the Respon-dent had subcontractors doing the same type of construc-tion surveying work as the Respondent's employees, theynevertheless determined only to organize the Respondent'semployees. Business Manager Walter Ryan said that theirplan was to organize only the Respondent's employees,then negotiate a contract with a subcontractor clausewhereby the Respondent would agree that any subcontrac-tor's employees doing surveying would be bound by theterms of the agreement. In short, Ryan testified that it wasthe Union's tactic to organize only the Respondent'semployees and, then upon successful negotiation of acontract, other employees doing surveying work would, ineffect, be automatically organized.Following a short organizational campaign, an electionwas conducted among the Respondent's field engineers,with the majority voting for the Union. On December 31,1974, the Union was certified by the Board as the exclusive93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative of the unit of fieldengineer employees.'In the spring of 1975, Ryan and William O'Keefe, theunion business representative in charge of the fieldengineers branch, met with company representatives forthe purpose of negotiating a collective-bargaining agree-ment. They had two sessions and generally agreed to allnoneconomic items including what the Union conceived tobe a stronger subcontracting clause than the one in itsstandard construction agreement. However, toward theend of the second bargaining session the Companyproposed an economic package which was unacceptable tothe Union. There have been no further bargaining sessions.Rather than continue negotiating, the Union determinedto take the position that the project agreement coveredfield engineers. The basic reason the Union chose thiscourse rather than take economic action to force itscontract demands was that the project agreement con-tained a clause prohibiting picket lines or the honoring ofthe picket lines. Thus, the Union determined that it couldbe more effective by arguing that the project agreementcovered these employees.The Company rejected this contention and the matterwent to arbitration, with the arbitrator ultimately decidingthat the field engineers were not in fact covered under theproject agreement. Thus the matter now stands.As noted above, even before the Union had begunorganizing Respondent's field engineers, subcontractors ofthe Respondent were in fact performing this type of workand have continued to do so. Specifically, since February1975, SLF, Inc., has done surveying work as a subcontrac-tor, and before that was a secondary subcontractor. Thecontract between SLF, Inc., and the Respondent, of May12, 1975, has been modified on nine occasions throughAugust 11, 1976.At the time of the election the Respondent employednine field engineers, exclusive of party chiefs who theRespondent contended were supervisors but who neverthe-less were included in the unit. This number was graduallyreduced during the early part of 1975, such that by March11, 1975, only three were left,2plus Don Queen, the partychief. The three field engineers were terminated on March19, 1976.Queen testified that beginning in January 1976 henoticed that his crew was making more mistakes than isnormal, which he said he documented in his fieldnotebook. Finally, he recommended to George Crump, theRespondent's site manager, that these employees bedischarged. This was done following discussion with JamesLaCoste, the Respondent's personnel and labor relationsmanager.The three employees in question, however, were notadvised that they were discharged. Rather, they were toldthat they were being laid off as a result of a "reduction inforce." The Respondent did not advise, much less bargainwith, the Union about the termination of the bargainingunit.I The unit is:All field engineers employed by the Employer at the Scott PaperCompany's Somerset Project in Hinckley, Maine, including rod men,transit men and party chiefs, but excluding all other employees, officeAlso on March 19, the Respondent made a requisitionfor a modification of its contract with SLF, Inc., theessence of which was that' SLF, Inc., was to furnish anadditional three-man crew.B. Contentions of the PartiesThe General Counsel contends that by subcontractingunit work to SLF, Inc., without negotiating with the Unionthe Respondent thereby violated Section 8(aX5) of the Actunder the authority of Fibreboard Paper Products Corp. v.N.LR.B., 379 U.S. 203 (1964).The Respondent, on the other hand, contends thatFibreboard is not applicable to the building and construc-tion industry (Tellepsen Petro-Chem Constructors, 190NLRB 433 (1971)), that the subcontracting occurred morethan 6 months preceding the filing of the charge, thusfinding a violation is barred by Section 10(b), and in anyevent the parties did negotiate about subcontractinggenerally.The General Counsel also alleges that these facts makeout a violation of Section 8(aX3). The Respondent arguesthat the three were discharged for cause.C. Findings and ConclusionsThe Violation of Section 8(a)(5)There is no question but that some, if not much, of thesurveying work on the project could have been performedby the members of the bargaining unit but was in fact doneby employees of subcontractors. Such was the case evenprior to the organizational campaign. Further, there is noquestion but that the Company began subcontracting unitwork to SLF, Inc., in February 1975. And on March 12,1975, the Respondent entered into a subcontract with SLF,Inc., which was subsequently modified nine times throughAugust 11, 1976.Inasmuch as the initial subcontracting to SLF, Inc.,occurred well beyond 6 months prior to the filing of thecharge herein, pursuant to the provisions of Section 10(b)of the Act such cannot be found a violation of Section8(a)(5) nor can it be used as evidence of a violation. Thefact of subcontracting generally and of unit work to SLF,Inc., specifically is the status quo in this case.Nevertheless, the facts are that in mid-March 1976 therewas a fundamental change by the Respondent from thestatus quo with regard to how the surveying work would beperformed and by whom.Site Manager George Crump had the direct responsibili-ty for the field engineers at the time herein material. Hetestified that he had been advised by Queen that the fieldengineers were making a number of errors thus hedetermined, according to his testimony, to put in a"reduction in force." He testified that he laid off the entirecrew because it was difficult to determine who specificallywas making the mistakes and in any event:clerical employees, professional employees, guards and supervisors asdefined in the Act.2 James MacDowell and Gerry A. Garland were employed throughoutthis period. Albert A. Fuller was employed from July 1974 to November 20,1974, and was rehired on January 20, 1975.94 DANIEL CONSTRUCTION CO.[W]e put a reduction on the force -a reduction inforces on this thing because that's what we were doing.We were culling our forces and I chose the individualsthat was doing the poorest workmenship or we weregetting the worse workmenship out him, those were theones that we terminated.James MacDowell testified that on March 18 Queen toldhim that the crew was going to be laid off the next day.On March 19, the Respondent requisitioned a modifica-tion to the SLF, Inc., contract whereby in addition to thetwo survey crews of four men each, SLF, Inc., wouldprovide one survey crew of three men. Thus the evidence,including the testimony of the Respondent's site manager,is that there was a management decision to lay off theremainder of the bargaining unit and simultaneously tohave SLF, Inc., provide an additional three-man crew. Asummary of the Respondent's records concerning thenumber of survey crews SLF, Inc., had on the projectduring 1975 and 1976 establishes that the additional crewwas in fact provided.On March 19, therefore, unit work was still available.The Respondent took the work from the bargaining unitemployees and gave it to employees of a subcontractorwithout even telling the Union, much less negotiating withit.Even though there had been a prior history of subcon-tracting unit work to SLF, Inc., these acts, the eliminationof the bargaining unit jobs while simultaneously providingthat bargaining work be done by subcontractor, arematters which the Respondent was obligated to bargainwith the Union about. Having failed to do so, theRespondent thereby violated Section 8(a)(5) of the Act.Fibreboard Paper Products, Corp. v. N.L R. B., supra.The Respondent argues that the Fibreboard doctrine doesnot apply because it is inapplicable to the constructionindustry, citing Tellepsen Petro-Chem Constructors, supra.The facts of Tellepsen are substantially distinguishablefrom the instant case, including the fact that herebargaining unit employees were put out of work. Further, Ifind nothing in the Board's decision in Tellepsen whichwould suggest that Fibreboard is not generally applicable tothe construction industry.Accordingly, I conclude that in changing the method bywhich unit work was to be performed -eliminating thebargaining unit and having that work performed byemployees of a subcontractor -without negotiating withthe Union the Respondent breached its bargaining obliga-tions.While the appropriateness of the unit is disputed, I findthat the Union is the certified bargaining representative inthe bargaining unit described above and was so on March19, 1976. The unit issue was litigated in Case l-RC-13478.By its action in eliminating the bargaining unit, an orderwill be recommended whereby the Respondent will notonly offer reinstatement to the bargaining unit employeesbut the certification year of the Union for those employeeswill be extended I year.3 The Respondent's posthearing motion to substitute for G.C. Exh. 12portions of the fieldbook now identified as Resp. Exh. I is granted.The Violations of Section 8(a)(3)During the course of the hearing, the Respondentcontended that in addition to not having an obligation tobargain about subcontracting, it terminated the threebargaining unit employees for cause. It is claimed theirwork performance was inferior and that irrespective of thecharacterization that they were "laid off" as a result of a"reduction in force," they were discharged for cause.At the hearing, I allowed the General Counsel to amendthe complaint to allege that these facts constitute aviolation of Section 8(aX3) of the Act.Essentially the Respondent rested its discharge-for-causecontention on the testimony of Don Queen, who statedthat beginning about January 1976 he noticed that theywere having a number of problems with the work beingperformed by the surveying crew. He testified that he wrotethese incidents in his fieldbook, portions of which werereceived into evidence.3Queen's testimony was general and vague. That the crewwas making inordinate mistakes is not even supported byhis fieldbook notes. Further, his demeanor was notimpressive. On the other hand, the testimony of the threeindividuals in question was relatively straightforward.These individuals were experienced surveyors, all ofwhom had worked for the Respondent in excess of a yearwithout any adverse comment concerning their workperformance.Additionally, the Respondent seems to have changedpositions; first, that the three employees were laid off dueto a reduction in force, and, second, that they weredischarged for cause. All these factors lead me to theconclusion that the alleged cause for their termination waspretextuous.Aside from its obligation to bargain with the Unionconcerning this matter, the Respondent had the right todischarge these three employees for any reason or noreason at all, except for engaging in union or protectedconcerted activity. But, if the asserted reason is notreasonable, then that fact is evidence that the true motivelies elsewhere. "If he [the trier of fact] finds that the statedmotive for a discharge is false, he certainly can infer thatthere is another motive." Shattuck Denn Mining Corpora-tion (Iron King Branch) v. N.LR.B., 362 F.2d 466, 470 (C.A.9, 1966).Finding that the alleged reason for the discharges wasfalse, I infer that the true motive for terminating these threeemployees on March 19 was because they were members ofthe bargaining unit and were represented by a union whichthe Respondent was obligated to bargain with. I concludethat the Respondent's motive was to eliminate the entirebargaining unit and thus the necessity for negotiatingfurther with the Union. Again, the allegations by theRespondent that there was cause to discharge these threespecific individuals is just too unpersuasive in this factualcontext to believe. Accordingly, I conclude that theRespondent by terminating Fuller, Garland, and Mac-Dowell on March 19, 1976, violated Section 8(aX3) of theAct. Town and Country Manufacturing Company, Inc., and95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTown & Country Sales Company, Inc., 136 NLRB 1022(1962).CONCLUSIONS OF LAW1. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Local Union No. 4 and its branches, InternationalUnion of Operating Engineers, is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.3. The unit appropriate for purposes of collectivebargaining is:All field engineers employed by the Employer at theScott Paper Company's Somerset Project in Hinckley,Maine, including rod men, transit men and party chiefs,but excluding all other employees, office clericalemployees, professional employees, guards and supervi-sors as defined in the Act.4. The Union is, and at all times material has been, theexclusive representative of employees in the unit describedabove.5. By terminating employees James A. MacDowell,Gerry A. Garland, and Albert A. Fuller on March 19, 1976,and arranging to have their work done by a subcontractor,without bargaining with the Union, the Respondentviolated Section 8(a)(5) of the Act.6. By discharging employees James A. MacDowell,Gerry A. Garland, and Albert A. Fuller in order todissipate the bargaining unit, the Respondent violatedSection 8(a)(3) of the Act.THE REMEDYHaving found the Respondent has committed certainunfair labor practices, it will be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. The Respondent willbe ordered to offer James A. MacDowell, Gerry A.Garland, and Albert A. Fuller immediate and full rein-statement to their former positions of employment or, ifthose positions no longer exist, to substantially equivalentjobs without prejudice to their seniority or other rights orprivileges, and to make them whole for any loss of wages orother benefits they may have suffered as a result of thediscrimination against them in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962). Whether the Respondent's offer of reinstate-ment to these three employees was a substantial offerwhich would toll the backpay period was not fully litigatedin this matter and will be left to the complaince stage ofthis proceeding.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.The Respondent will also be ordered to bargain with theUnion as the exclusive representative of employees in theabove-defined unit, with the initial period of certificationbeginning on the date the Respondent commences bargain-ing in good faith with the Union. Howmet Corporation, 197NLRB 471 (1972).Upon the foregoing findings of fact, conclusions of law,the entire record in this case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The Respondent, Daniel Construction Company, aDivision of Daniel International, Greenville, South Caroli-na, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Local Union No. 4 and itsbranches, International Union of Operating Engineers, asthe exclusive representative of its employees in the above-described bargaining unit concerning mandatory subjectsof bargaining.(b) Discharging or otherwise discriminating againstemployees because of their interest in or activity on behalfof the above-named or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer reinstatement to James A. MacDowell, GerryA. Garland, and Albert A. Fuller and make them whole forany losses in accordance with the provisions in "TheRemedy" section above.(b) Upon request, recognize and bargain with LocalUnion No. 4 and its branches, International Union ofOperating Engineers, whose initial certification shallcommence when the Respondent begins bargaining ingood faith.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(d) Post at its facility at the Daniel ConstructionCompany, a Division of Daniel International, copies of theattached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."96 DANIEL CONSTRUCTION CO.(e) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were represented byattorneys and afforded the opportunity to present evidencein support of its respective position, it has been found thatwe have violated the National Labor Relations Act incertain respects and we have been ordered to post thisnotice and carry out its terms.WE WILL offer immediate reinstatement to James A.MacDowell, Albert A. Fuller, and Gerry A. Garland totheir former jobs or, if such jobs no longer exist, tosubstantially similar positions of employment, and WEWILL make them whole for any loss of wages or benefitssuffered by them as a result of the discriminationagainst them with interest at 6 percent per annum.WE WILL NOT refuse to bargain about mandatorysubjects with Local Union No. 4 and its branches,International Union of Operating Engineers.WE WILL recognize and bargain with Local UnionNo. 4 and its branches, International Union ofOperating Engineers as the exclusive representative ofour field engineers.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them by Section 7 of the National LaborRelations Board.WE WILL NOT discharge or otherwise discriminateagainst employees because of their interest in or activityon behalf of any labor organization.DANIEL CoNsTRUC'nONCOMPANY, A DIVISION OFDANIEL INTEINATIONAL97